407 So. 2d 1190 (1981)
In re Application of Jane DOE.
No. 81-0-3137.
Supreme Court of Louisiana.
December 10, 1981.
Samuel B. Stephens, Gretna, for plaintiff-applicant.
William J. Guste, Jr., Atty. Gen., Warren E. Mouledoux, First Asst. Atty. Gen., for respondent.
PER CURIAM.
The judgment of the trial court is reversed.
The trial court ruled that the statute, La.R.S. 40:1299.35.5, is unconstitutional solely because it provided an alternate procedure whereby authorization for an abortion can be obtained by a minor without parental consent. The trial court was clearly wrong. As the United States Supreme Court concluded in Bellotti v. Baird, 443 U.S. 622, 643, 99 S. Ct. 3035, 3047, 61 L. Ed. 2d 797 (1979) "if the state decides to require a pregnant minor to obtain one or both parents' consent to an abortion, it must also provide an alternate procedure whereby authorization for the abortion can be obtained."
Remanded to the Juvenile Court for the Parish of Jefferson for further proceedings.